Dismissed and Memorandum Opinion filed October 16, 2008







Dismissed
and Memorandum Opinion filed October 16, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00601-CV
____________
 
CYNTHIA MITCHELL, Appellant
 
V.
 
RONNIE LEE KAY d/b/a KAY=S ICE HOUSE AND RONNIE=S ICE, REDDY ICE CORPORATION, REDDY
ICE GROUP, INC., and EXXON MOBIL CORPORATION, Appellees
 

 
On Appeal from the 270th District
Court
Harris County, Texas
Trial Court Cause No.
2006-50394
 

 
M E M O R
A N D U M   O P I N I O N
According
to information provided to this Court, this is an attempted appeal from a
judgment signed February 12, 2008.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On
August 26, 2008, notification was transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this Court with proof of
payment.  See Tex. R. App. P.
37.3(b).
Appellant
has not provided this court with proof of payment for the record. Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
16, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.